Citation Nr: 0332715	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation higher than twenty (20) percent 
for residuals of a service-connected duodenal ulcer disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in October 1997, wherein an increased (compensable) 
rating for residuals of a service-connected duodenal ulcer 
disorder, was denied.  This appeal ensued.  A subsequent 
rating decision of the RO, issued in September 2000, resulted 
in an increased rating for the residual disability from zero 
percent to 20 percent, effective as of July 9, 1997.  The 
veteran now seeks an evaluation higher than 20 percent for 
the residual disability. 

The veteran's motion to advance his claim on the Board's 
docket was granted on November 5, 2003.


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer disorder 
is productive of no more than moderate, but recurring, 
symptoms, such as diarrhea, constipation, epigastric pain, 
acid reflux, and heartburn, which are relieved with 
medication.  

2.  The symptoms do not incapacitate the veteran. 

3.  There is no evidence of anemia, active ulcers, 
hematemesis, vomiting, or melena.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than twenty 
(20) percent for residuals of a service-connected duodenal 
ulcer disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in January 2002, the RO advised the veteran of VA's 
duties to notify and assist; information and evidence needed 
to establish entitlement to the claim; what evidence is still 
needed; where and when to send additional evidence; and who 
to call if he has any questions or needs assistance.  The 
letter also explained that the RO would assist him in 
gathering relevant evidence if he so desired, but that he 
should identify what evidence he believes would help 
substantiate his claim.  Further, the RO's Supplemental 
Statement of the Case dated in February 2003 set forth 
applicable duty-to-assist requirements.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with VCAA and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that the RO 
has obtained and associated with the claim folder reports of 
VA medical treatments, as well as medical records from the 
veteran's private physicians.  The veteran also has been 
provided VA medical examinations in connection with his 
claim.  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  Increased Rating for Residuals of a Service-Connected 
Duodenal Ulcer Disorder, Currently Evaluated as Twenty (20) 
Percent Disabling 

The VA's disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  Separate diagnostic codes identify various 
disabilities.  Id.  See also, e.g., 38 C.F.R. §§ 4.71a, 4.73, 
4.97 (2003).   

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2003).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  Id.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon the lack of usefulness of the affected 
part or systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

Diagnostic Code 7305 of 38 C.F.R. § 4.114 (2003) is 
applicable to an evaluation of the severity of a service-
connected duodenal ulcer disorder.  Diagnostic Code 7305 
permits a 20 percent rating for duodenal ulcer where the 
evidence presents recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or with 
recurring moderate manifestations.  To merit the next higher 
evaluation of 40 percent, the evidence needed includes more 
significant symptoms - that is, moderately severe symptoms of 
impairment of health manifested by anemia or weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times per year.  As for the 
maximum evaluation of 60 percent, evidence of a severe ulcer, 
only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, would be required. 

In a claim seeking an increased rating for a disease or 
disorder previously determined to be service-connected, as in 
this case, the Board's primary concern is on the present 
extent or severity of the disease or disorder.  Accordingly, 
the focus of the review is on contemporaneous medical 
evidence pertaining to treatment and/or tests completed for 
such disease or disorder.  Further, although VA regulations 
require a review of past medical history of a service-
connected disability, they do not give past medical reports 
precedence over contemporaneous examinations.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board 
first discusses below clinical findings in the most recent VA 
examination conducted in July 2000.  (There is even more 
recent VA medical evidence in the claim folder covering 
treatment from July 2000 to November 2002; however, these 
records apparently relate to matters unrelated to the claim 
now at issue.)  Further below, the Board also discusses 
relevant medical evidence from 1997 to 1999.      

The July 2000 VA examination report notes that the veteran 
denied vomiting, circulatory disturbances after eating, and 
hypoglycemic reactions, but reported having had alternating 
episodes of diarrhea and constipation.  He reportedly took 
Prevacid daily to relieve epigastric pain, reflux, and severe 
heartburn.  He also reported weight loss of about 4 pounds in 
the previous month, but the examiner nonetheless noted that 
he was still considered "obese" (he is 5 feet 2 inches 
tall, and weighed 174 pounds).  There were no signs of 
anemia.  The veteran was diagnosed with duodenal ulcer 
disease, duodenitis, and hiatal hernia with gastroesophageal 
reflux.  See July 2000 VA examination report.  

The VA examination also included a study of the upper 
gastrointestinal (GI) area, also performed in July 2000, 
which noted "adequate progression of contrast into the 
proximal small bowel disclosing a normal duodenal bulb . . . 
[and a] thickening of the duodenal folds at the second 
portion of the duodenum."  The veteran was found to have 
"thickening of duodenal folds in favor of duodenitis," but 
"no [discrete] active ulcerations" were found.  See Upper 
GI Series report, July 2000.   

The Board also considered records for treatment and 
evaluation before July 2000.  
The veteran received a VA medical examination in March 1999.  
The March 1999 examination report provides that he complained 
of epigastric pain associated with heartburn and gastric 
distension; acid reflux and pyrosis, relieved with Prilosec 
taken daily; and occasional constipation, but denied 
vomiting, hematemesis, melena, or diarrhea.  He weighed 159 
pounds.  The examiner noted positive bowel sounds, and 
tenderness to palpation in the epigastric area.  He was 
diagnosed with duodenal ulcer, hiatal hernia, 
gastroesophageal reflux, duodenitis, and gastritis.  

The veteran also was treated by Dr. L. G-C., a private 
physician specializing in internal medicine and 
gastroenterology, in 1997 to 1998.  Dr. G-C.'s report dated 
in June 1998 diagnosed the veteran with, among other things, 
chronic peptic ulcer disease with recurrent episodes and 
related to helicobacter pylori infection, and hiatal hernia 
with reflux esophagitis.  The veteran apparently was treated 
with medications such as Gaviscon and Prilosec.      
  
In addition, Dr. G-C.'s November 1997 report discusses a 
"controlled condition panendoscopy" performed on the 
veteran, which indicated "patulous pylorus and duodenitis on 
bulb," suggesting peptic ulcer disease.  Dr. G-C. also 
apparently ordered a pathology examination, which resulted in 
a "pathological diagnosis" of "chronic follicular 
gastritis."  See pathology examination report dated in 
November 1997.    

The veteran was examined at a VA medical center in August 
1997.  The report notes no anemia, and that he weighed 170 
pounds, which apparently was the veteran's maximum weight 
during the previous year.  The report also noted no vomiting, 
hematemesis, or significant pain.  The veteran was diagnosed 
with chronic gastritis antral.  The examination also included 
an upper GI study, which noted no active ulcerations, and a 
normal duodenal bulb.

Finally, the record includes a letter from Dr. E. B-T., dated 
in July 1997, which states that the veteran reported 
"acidity, epigastric discomfort [and] reflux."  His letter 
also stated his "impression" of recurrent peptic ulcer 
disease, apparently based upon only a review of the veteran's 
medical history.     
     
As noted above, a rating of 40 percent under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 must be supported by evidence 
of "moderately severe" symptoms of impairment of health 
manifested by anemia or weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  Here, the 
most recent evidence in the record - VA examination reports 
dated in March 1999 and July 2000 - provide that the veteran 
appears to experience recurrent episodes of diarrhea, 
constipation, epigastric pain, acid reflux, and heartburn.  
While the veteran takes medication on a daily basis to 
relieve these symptoms, the symptoms apparently are not 
"incapacitating" for extended periods of time, so as to 
merit a higher rating.  Further, there is no evidence of 
anemia, active ulcers, hematemesis, vomiting, or melena in 
the records from 1997 to July 2000.  Moreover, the Board 
notes that the veteran actually gained weight between March 
1999 and July 2000 (from 159 pounds to 174 pounds).  

All of the above factors collectively favor a finding that 
the 20 percent rating assigned in the September 2000 rating 
decision is appropriate.  In reaching this conclusion, the 
Board finds that, because the preponderance of the evidence 
favors the 20 percent rating, as opposed to the next higher 
rating of 40 percent, the veteran is not entitled to a 
resolution of the doubt in favor of a 40 percent rating.         
ORDER

A disability rating higher than twenty (20) percent for 
residuals of a service-connected duodenal ulcer disorder is 
denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



